Citation Nr: 9908581	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-34 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for service connected 
arteriosclerotic occlusive disease, left distal femoral 
popliteal artery, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1975 to November 
1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama.  At that time, the RO confirmed a 20 percent rating 
evaluation for the veteran's service connected 
arteriosclerotic occlusive disease, left distal femoral 
popliteal artery.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.

In December 1997, the veteran testified at a hearing over 
which the hearing officer of the RO presided.


REMAND

Initially, the Board finds that the veteran's claim for an 
increased rating for arteriosclerotic occlusive disease, left 
distal femoral popliteal artery is well grounded, in that he 
has presented a plausible claim.  38 U.S.C.A. § 5107(a) (West 
1991); Proscelle v. Derwinski, 2 Vet.App. 629 (1992).   
Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), the Board is 
obligated to assist the veteran in the development of his 
claim.

The veteran contends, in essence, that his service connected 
arteriosclerotic occlusive disease, left distal femoral 
popliteal artery is more disabling than reflected by his 
current evaluation.  In his testimony at the RO hearing, the 
veteran asserted that he experiences pain and cramping with 
extended walking and stair climbing.  He reported constant 
pain and numbing of his foot.  He indicated that he will 
require surgery in about ten years.  He noted that he is 
employed as a police officer for a VA medical center and that 
he works with pain, although he has not missed any work as a 
result thereof.  Accordingly, he contends that an increased 
rating is warranted.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998). The percentage 
ratings for each diagnostic code, as set forth in the VA 
Schedule for Rating Disabilities (Schedule), codified in 38 
C.F.R. Part 4, represent the average impairment of earning 
capacity resulting from disability.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  Id.  The veteran's arteriosclerotic 
occlusive disease, left distal femoral popliteal artery has 
been evaluated under Diagnostic Code 7116 which provides the 
rating criteria for a disability described as intermittent 
claudication.

Subsequent to the most recent VA examination, VA's Schedule 
relating to cardiovascular system disabilities was amended 
effective January 12, 1998, during the pendency of this 
claim.  A review of the veteran's claims folder reveals that 
the RO has not had the opportunity to review the veteran's 
claim in conjunction with the revised criteria nor has the 
veteran been informed of the new rating criteria.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).   In view of the 
revised rating criteria, the Board is of the opinion that a 
contemporaneous and thorough VA examination is warranted.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
may not withstand scrutiny of the Court.  For that reason, to 
ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development: 

1. The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical record pertain to 
treatment for the disabilities in issue 
covering the period from February 1996 to 
the present.  The RO should notify the 
veteran that he may submit additional 
evidence and argument in support of his 
claim. See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

2.  The RO should request the VA Medical 
Center in Birmingham, Alabama to furnish 
copies of any additional treatment 
records coverung the period fron December 
10, 1997 to the present.

3.  A VA examination should be conducted 
by a specialist in vascular disorders in 
order to determine the nature and 
severity of the arteriosclerotic 
occlusive disease, left distal femoral 
popliteal artery.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand prior to 
conducting the examination.  All 
appropriate tests and studies should be 
accomplished at this time.  Any 
associated functional impairment 
including the inability to perform normal 
working activities should be noted.  The 
examiner is to be furnished a copy of the 
revised rating criteria and is requested 
to obtain detailed history and current 
findings in conjunction with the 
requirements set forth in the amended 
rating criteria.  The examiner should 
also evaluate any functional loss due to 
pain or weakness on use and in flare-ups, 
and to document all objective evidence of 
those symptoms.

4.  Following completion of the above 
development, the RO should readjudicate 
the issue in appellate status, to include 
consideration of the old and revised 
revised criteria.

Thereafter, if the benefits sought are not granted, a 
Supplemental Statement of the Case, to include any pertinent 
revised rating criteria, should be issued to the veteran and 
his representative and they should be provided an opportunity 
to respond. The claims folder should then be returned to the 
Board for further review, as appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








